DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 thru 3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dussaigne et al. US 2014/0327037 A1 as disclosed in the IDS filed 3/25/20 in view of Chu et al. US 2016/0274031 A1.  Dussaigne discloses (see, for example, FIG. 1) a light emitting device 10 comprising a substrate 100, n-type first semiconductor layer 151, p-type second semiconductor layer 153b, light emitting layer 152, and third semiconductor layer 153a.  In paragraph [0102], Dussaigne discloses the first semiconductor layer 151 being a first type of conductivity.  In paragraph [0112], Dussaigne discloses the second semiconductor layer 153b being a second type of conductivity.  In paragraph [0113], Dussaigne discloses the third semiconductor layer 153a being made of AlGaN.  In paragraph [0107], Dussaigne discloses the light emitting layer 152 being InGaN.  Even though Dussaigne discloses the third semiconductor layer 153a being made of AlGaN and the light emitting layer 152 being InGaN, Dussaigne does not clearly disclose the typical energy gaps of these layers.  However, Chu discloses (see, for example, paragraph [0027]) AlGaN having a band gap of 3-44-6.28 eV, and InGaN having a band gap of 2-3.4 eV.  It would have been obvious to one of ordinary skill in the art to have a third semiconductor layer having a band gap larger than that of the light emitting layer in order to operate materials with well-known band gaps having high energy efficiency.
Regarding claim 2, see, for example, paragraph [0113] wherein Dussaigne disclose the third semiconductor layer 153a is AlGaN and in paragraph [[114] wherein Dussaigne discloses the second semiconductor layer being GaN which does not contain an Al impurity concentration.
	Regarding claim 3, see, for example, FIG. 1 wherein Dussaigne discloses the horizontal thickness of the second part being less than a horizontal thickness of the first part.
	Regarding claim 7, see, for example, FIG. 1 wherein Dussaigne discloses the third semiconductor layer 153a being not in contact with the first semiconductor layer 151.
	Regarding claim 8, and “projector”, it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.  Kropa v. Robie, 88 USPQ 478 (CCPA 1951).  

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
May 5, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815